DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 9/15/21, with respect to claims 1, 4-7 and 10-12 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendments to the specification:
On page 1, please insert the following paragraph after the title. 
     --This application is the National Phase of PCT International Application No. PCT/KR2017/000058, filed on January 3, 2017, which claims the benefit of U.S. Provisional Application No. 62/369,756, filed on August 2, 2016, which are all hereby incorporated by reference herein in their entirety.--
Allowable Subject Matter
Claims 1, 4-7 and 10-12 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
November 30, 2021
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632